EXHIBIT 10.1

FIFTH AMENDED AND RESTATED NOTE

 

$80,000,000

May 27, 2010            

FOR VALUE RECEIVED, the undersigned, URBAN OUTFITTERS, INC., a corporation
organized under the laws of Pennsylvania (“Urban”), and each Subsidiary of Urban
listed on Schedule 1 to the Credit Agreement referred to below (Urban and each
such Subsidiary, each a “Borrower” and collectively, the “Borrowers”), jointly
and severally, promise to pay to the order of Wells Fargo Bank, N.A., successor
in interest to Wachovia Bank, National Association (the “Lender”), at the office
of the Administrative Agent and times provided in the Credit Agreement referred
to below, the principal sum of Eighty Million Dollars ($80,00,000) or, if less,
the principal amount of all Loans made by the Lender from time to time pursuant
to that certain Amended and Restated Credit Agreement dated September 23, 2004
(as amended through the date hereof, and as may be further amended, restated or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrowers, the Lender, the other lenders referred to therein, and Wells Fargo
Bank, as Administrative Agent. Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.
Notwithstanding anything to the contrary contained herein, the liability of the
non-U.S. Borrowers shall be limited as and to the extent set forth in
Section 2.8 of the Credit Agreement.

The unpaid principal amount of this Fifth Amended and Restated Note (this “2010
Note”) from time to time outstanding is subject to repayment from time to time
as provided in the Credit Agreement and shall bear interest as provided in
Section 4.1 of the Credit Agreement. All payments of principal and interest on
this 2010 Note shall be payable in lawful currency of the United States of
America in immediately available funds to the account designated in the Credit
Agreement.

This 2010 Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the collateral for this 2010 Note, if any, and for a statement of
the terms and conditions on which the Borrowers are permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this 2010 Note and on which such Obligations may be declared to be immediately
due and payable.

This 2010 Note evidences and constitutes the restatement, renewal and
modification of that certain Fourth Amended and Restated Noted, dated
September 21, 2009 (the “Existing Note”), which, in turn, amended and restated
that certain Third Amended and Restated Note, dated December 10, 2007 (the
“12/07 Note”), which, in turn, amended and restated that certain Second Amended
and Restated Note, dated May 31, 2007 (the “May 2007 Note”), which, in turn,
amended and restated that certain Amended and Restated Note dated May 16, 2005
from the Borrowers to the Lender in the original principal amount of $42,500,000
(the “Amended and Restated Note”), which, in turn, amended and restated that
certain Note dated September 23, 2004 from the Borrowers to the Lender in the
original principal amount of $35,000,000 issued pursuant to the Credit Agreement
(the “Prior Note”). Such Prior Note constituted the restatement, renewal and
modification of that certain Promissory Note dated September 12, 2001 from the
Borrowers to the Lender, in the original principal amount of $25,000,000 issued
pursuant to the Existing Credit Agreement and the amendments thereto (as amended
and/or restated from time to time prior to the date hereof, the “Original Note”
and together with the Existing Note, the 12/07 Note, the May 2007 Note, the
Amended and Restated Note, and the Prior Note, the “Existing Notes”). The
execution and delivery of this 2010 Note shall not in any circumstances be
deemed to have terminated, extinguished, released or discharged the Borrowers’
indebtedness under the Existing Notes, which indebtedness shall continue under
and be governed by this 2010 Note and the Credit Agreement. This 2010 Note
shall, for all purposes, be deemed the “Note” in connection with any of the
documents executed and delivered in connection with or pursuant to the Existing
Note.



--------------------------------------------------------------------------------

THIS 2010 NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this 2010 Note.

IN WITNESS WHEREOF, the undersigned have executed this Fifth Amended and
Restated Note under seal as of the day and year first written above.

 

URBAN OUTFITTERS, INC.   By:   /s/ Glen T. Senk     Name: Glen T. Senk    
Title: Chief Executive Officer U.O. FENWICK, INC.   By:   /s/ Glen T. Senk    
Name: Glen T. Senk     Title: Chief Executive Officer U. O. MERCHANDISE, INC.  
By:   /s/ Glen T. Senk     Name: Glen T. Senk     Title: Chief Executive Officer
URBN UK LIMITED f/k/a URBAN OUTFITTERS UK LIMITED   By:   /s/ Richard A. Hayne  
  Name: Richard A. Hayne     Title: Director

[Additional Signature Page Follows]



--------------------------------------------------------------------------------

URBAN OUTFITTERS IRELAND LIMITED   By:   /s/ Richard A. Hayne     Name: Richard
A. Hayne     Title: Director HK SOURCING LIMITED   By:   /s/ Barbara Rozsas    
Name: Barbara Rozsas     Title: Director